EXHIBIT 99.906 CERTIFICATION Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Registrant: Nicholas Limited Edition, Inc. Form: N-CSR Semiannual Report dated December 31, 2016 I, David O. Nicholas, hereby certify that to the best of my knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a) or 78o(d)); and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: 02/28/2017 /s/ David O. Nicholas David O. Nicholas, President (Chief Executive Officer) I, Jennifer R. Kloehn, hereby certify that to the best of my knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a) or 78o(d)); and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: 02/28/2017 /s/ Jennifer R. Kloehn Jennifer R. Kloehn, Treasurer (Chief Financial Officer)
